PER CURIAM.
Upon consideration of the appellant’s responses to the Court’s orders of September 30, 2004, and November 19, 2004, the Court has determined that the order on appeal is an order granting new trial. Although such an order is reviewable by this Court pursuant to Florida Rule of Appellate Procedure 9.110(a)(4), the instant appeal is untimely. A motion for rehearing does not toll the time for seeking appellate review of an order granting new trial because such a motion is not authorized. See Frazier v. Seaboard System Railroad, 508 So.2d 345 (Fla.1987). Thus, the appellant’s notice of appeal, which was filed more than thirty days after rendition of the order on appeal, did not timely invoke this Court’s jurisdiction. Accordingly, the appeal is hereby dismissed. All pending motions are denied as moot.
ERVIN, KAHN and BENTON, JJ„ concur.